278 S.W.3d 714 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Johnny MOORE, Defendant/Appellant.
No. ED 91079.
Missouri Court of Appeals, Eastern District, Division Three.
February 24, 2009.
Christopher A. Koster, Shaun J. Mackelprang, Jonathan Howard Hale, Daniel Neal McPherson, Jefferson City, MO, for Plaintiff/Respondent.
Jo Ann Rotermund, Saint Louis, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J. and SHERRI B. SULLIVAN, J.


*715 ORDER

PER CURIAM.
Johnny Moore (Appellant) appeals from the trial court's judgment entered upon a jury verdict convicting him of one count of second-degree trafficking, Section 195.223,[1] and one count of marijuana possession, Section 195.202. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion and there was sufficient evidence that a reasonable juror could have found Appellant guilty beyond a reasonable doubt. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.